                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:19-cv-197-MOC-WCM

LESLIE E. KLINE, on her own behalf     )
and on behalf of J.T.W., a minor under the
                                       )
age of eighteen, and JEFFERY A. KLINE, )
                                       )
                     Plaintiffs,       )
            vs.                        )                                ORDER
                                       )
CLEVELAND COUNTY, a local              )
government entity, et al.,             )
                                       )
                     Defendants.       )
_______________________________________)

       THIS MATTER comes before the Court on a Motion for Partial Summary Judgment filed

by Defendant Cleveland County. (Doc. No. 105).

       I.      BACKGROUND

       In this action, Plaintiffs Leslie Kline—on her own behalf and on behalf of J.T.W., her

minor child—and Jeffrey Kline, her husband, allege that the Cleveland County Department of

Social Services (“DSS”), its employees, and her ex-husband, Johnny White, unlawfully conspired

to deprive them of their constitutional right to familial privacy, violating federal law, as well as

North Carolina’s Constitution and tort law.1 On April 7, 2020, this Court denied four motions to

dismiss filed by Defendants as to Plaintiffs’ federal claims and state tort claims, and the Court

granted the motions to dismiss as to the state constitutional claims.

       As to Cleveland County’s motion to dismiss, Defendant Cleveland County argued for the

dismissal of Plaintiffs’ state tort claims (Third, Fourth, Fifth, Six, Eighth, Eleventh, and Twelfth




1The facts and allegations are set forth in detail in this Court’s prior Order denying Defendants’
motions to dismiss.


     Case 1:19-cv-00197-MOC-WCM Document 117 Filed 12/10/20 Page 1 of 6
Causes of Action) due to governmental immunity. Cleveland County argued that it is entitled to

governmental immunity because it has not waived its immunity by purchasing liability insurance

that would provide complete coverage for Plaintiffs’ alleged claims. The Court denied the motion

to dismiss until the relevant insurance policies could be produced through discovery. Cleveland

County has now produced the policies and has filed a motion for partial summary judgment.

Plaintiffs have responded and have conceded that, assuming that the language of the liability

insurance waiver is unambiguous, then Cleveland County is entitled to governmental immunity

from Plaintiff’s state law tort claims seeking damages. For the following reasons, the Court will

grant Defendant Cleveland County’s motion for partial summary judgment.

       II.     STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A fact is material only if it might affect the outcome of the suit under governing law. Id.

       The movant has the “initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (internal citations omitted).

       Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his


                                                  2

     Case 1:19-cv-00197-MOC-WCM Document 117 Filed 12/10/20 Page 2 of 6
pleadings to defeat a motion for summary judgment. Id. at 324. The nonmoving party must

present sufficient evidence from which “a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert Cty., Md.,

48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct. 2658,

2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       III.    DISCUSSION

       Absent waiver, North Carolina counties enjoy governmental immunity from state tort

claims arising out of their performance of governmental functions. See Patrick v. Wake Cty. Dep’t

of Human Servs., 188 N.C. App. 592, 595 (2008); see N.C. GEN. STAT. § 153A–435. Any waiver

is limited to the extent of insurance coverage. See, e.g., Robinson v. Nash Cty., 43 N.C. App. 33,

35 (1979); Satorre v. New Hanover Cty. Bd. of Comm’rs, 165 N.C. App. 173, 176 (2004) (citing

N.C. GEN. STAT. § 153A-435(a)). “If the insurance policy does not indemnify the defendant

against the negligent acts alleged in plaintiff’s complaint, defendant has not waived its sovereign

immunity.” Doe v. Jenkins, 144 N.C. App. 131, 135 (2001) (internal quotations and citations

omitted). Here, the allegations in Plaintiffs’ Amended Complaint relate to the provision of social

services—because that is a governmental activity, absent waiver, Cleveland County is absolutely

immune from suit. Accord Hare v. Butler, 99 N.C. App. 693, 699 (1990) (noting that counties are

normally “immune from liability for injuries caused by negligent social services employees

working in the course of their duties”); see also Whitaker v. Clark, 109 N.C. App. 379, 381 (1993).


                                                 3

     Case 1:19-cv-00197-MOC-WCM Document 117 Filed 12/10/20 Page 3 of 6
       At all relevant times, Cleveland County had successive excess insurance policies through

Genesis Insurance Company that covered certain acts, with a $350,000 self-insured retention. See

(Doc. No. 44-2). The respective insurance policies included identical pertinent provisions,

including a non-waiver of governmental immunity set forth in an endorsement, as follows, in

pertinent part:

       This policy is not intended by the Insured to waive its governmental immunity as
       allowed by North Carolina General Statutes Sec …153A-435.… [T]his policy
       only provides coverage for occurrences or wrongful acts for which the defense of
       governmental immunity is clearly not applicable….

(Doc. Nos. 44-5 & 44-6).

       The insurance policies have made clear the intent to specifically preserve sovereign or

governmental immunity for all claims to which such immunity applies. The North Carolina

Court of Appeals has repeatedly recognized that nearly identical policy provisions are sufficient

to preserve governmental immunity. See, e.g., Patrick v. Wake Cty. Dep’t of Human Resources,

188 N.C. App. 582, 596–97 (2008) (preserving immunity and barring claims against County

where language in policy expressly preserved immunity); Owen v. Haywood Cty., 205 N.C.

App. 456 (2010); Earley v. Haywood Cty. Dep’t of Soc. Servs., 204 N.C. App. 338 (2010).

       Moreover, the policies contain another provision supporting a finding that Cleveland

County is entitled to governmental immunity. That is, the policies provide that the county must

pay the self-insured retention amount of $350,000 before coverage is triggered:

       [W]e agree to indemnify the Insured for ultimate net loss in excess of the retained
       limit which the Insured becomes legally obligated to pay because of bodily injury,
       personal injury, advertising injury, or property damage which occurs during this
       policy period and to which this insurance applies. Our indemnification obligation
       shall not arise until the Insured itself has paid in full the entire amount of its
       retained limit. The retained limit must be paid by the Insured, and may not be
       paid or satisfied, in whole or in part, by any other source of payment, including
       but not limited to other insurance, or negated, in whole or in part, by any form of
       immunity to judgment or liability. No other obligation or liability to pay sums or

                                                4

     Case 1:19-cv-00197-MOC-WCM Document 117 Filed 12/10/20 Page 4 of 6
       perform acts or services is covered. The Insured’s obligation to pay shall have
       been determined by judgment against the Insured after a contested suit or by
       written agreement, which has received our prior approval, between the Insured(s)
       and the claimant(s) or the claimant’s legal representative.

(Doc. Nos. 44-2, 44-9 & 44-10). In Ballard v. Shelley, the North Carolina Court of Appeals

considered an identical policy provision in a Genesis Insurance policy and found that the

insurance policy did not waive its immunity with respect to the common law tort claims,

reasoning as follows:

       if a municipality has statutory immunity from liability for tort claims, it cannot be
       required to pay any part of the self-insured amount and, therefore, the excess
       policy will provide no indemnification. In other words, because the county is
       immune from negligence claims up to [the self-insured amount], it will never
       have a legal obligation to pay this self-insured amount and, thus, has not waived
       its immunity through the purchase of this excess liability insurance policy.

247 N.C. App. 561, 565 (2018) (internal citations and quotations omitted).

       For the reasons stated above, the Court finds that the allegations in the Third, Fourth,

Fifth, Sixth, Eighth, Eleventh and Twelfth Causes of Action of Plaintiffs’ Complaint (Doc. No.

17) (Negligence, Negligent Supervision, Negligent Infliction of Emotional Distress, Negligence

Per Se, Defamation, Abuse of Process, and Civil Conspiracy, respectively), are each state

common law tort claims seeking monetary damages against Cleveland County for which

governmental immunity applies as an absolute bar. Therefore, Cleveland County is entitled to

summary judgment on all of Plaintiffs’ state law tort claims.

       IV.     CONCLUSION

       For the reasons stated herein, Defendant Cleveland County’s Motion for Partial Summary

Judgment is granted, and Plaintiff’s state law tort claims against Defendant Cleveland County are

dismissed.




                                                 5

     Case 1:19-cv-00197-MOC-WCM Document 117 Filed 12/10/20 Page 5 of 6
                                       ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Partial Summary Judgment filed

by Defendant Cleveland County, (Doc. No. 105), is GRANTED.



 Signed: December 10, 2020




                                          6

    Case 1:19-cv-00197-MOC-WCM Document 117 Filed 12/10/20 Page 6 of 6
